NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JAMES BAIRD, DOC #T56153,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D16-4825
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward
and Gregory P. Holder, Judges.

Bryant R. Camareno of Bryant R.
Camareno, P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.